DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Somers on July 01, 2022.

Claims 9 and 14 of the application have been amended as followed:

            In claim 9, the limitation “An electronic device comprising: a first housing including a power module;” in lines 1 – 2 has been changed to “An electronic device comprising: a first housing configured to couple to an electric meter at a premises, the first housing including a power module;”.

            In claim 14, the limitation “the first housing is configured to attach to a demarcation point at a premises in which power…” in line 2 has been changed to “the first housing is configured to attach to a demarcation point at [[a]] the premises in which power…”.

Allowable Subject Matter

            Claims 1 – 2, 4 – 17 and 19 – 22 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claim 1, the prior art of record, specifically Barnett, JR et al (US 2018/0188072) teaches of a device comprising: a body (#105, meter collar, Fig.1) including a first end configured to couple to an electric meter (#110, Fig.1) and a second end configured to couple to an electric meter panel (#120, Fig.1); a power module disposed at least partially within the body (Paragraphs 0005 and 0024, power module that receives power from an outlet, #125, #120, Fig.1 and Paragraph 0028), the power module being configured to couple to electrical wiring at a premises (electrical wiring for power distribution to the customer premises, Paragraph 0021); a first connector disposed at least partially within the body, the first connector configured to communicatively couple to the power module (connector, Paragraph 0029); an antenna (the PLC adapter 115 may further include a wireless transceiver, Paragraph 0024) communicatively coupled to the power module (#125, #120, Fig.1); a wireless wide area network (WWAN) module (PLC adapter 115, Fig.1, #345, Fig.3, Paragraphs 0034 and 0044, WWAN, Paragraph 0057) communicatively coupled to the antenna (wireless communication, Paragraphs 0024 and 0034) and the power module (#125, #120, Fig.1); and a broadband over powerline (BPL) interface (#310, Fig.3, 802.11ac and WiMAX technologies are wireless broadband communications technologies, Paragraphs 0044 and 0057) communicatively coupled to the WWAN module (#345, Fig.3) and the power module (#125, #120, Fig.1). 
            Knauer et al (US 2015/0325984) teaches of a top portion (#100, Fig.1 and Fig.8) coupled to the body (#900, Fig.1), the top portion including: a second connector configured to engage with the body (#406 – #410, Fig.8 and Abstract); one or more printed circuit boards (PCBs) (#604, PCB, Fig.8) communicatively coupled to the power module (#512, #514, Fig.5 and Paragraphs 0022 and 0025).

             Re claim 9, the prior art of record, specifically Barnett, JR teaches of an electronic device comprising: a first housing (#105, meter collar, Fig.1) including a power module (the meter collar included a power module that receives power from an outlet, socket, Paragraphs 0005 and 0028, #125, #120, Fig.1); an antenna (the PLC adapter 115 may further include a wireless transceiver, Paragraph 0024) communicatively coupled to the power module (#125, #120, Fig.1); a modem module communicatively coupled to the power module and the antenna (the PLC adapter 115 may further include a wireless transceiver, Paragraph 0024); and an interface communicatively coupled to the power module, the antenna and the modem module (#310, Fig.3, powerline interface, Paragraphs 0044 and 0057). 
            Knauer teaches of a first housing including a power module (meter collar, #900, Fig.9); and a second housing (#100, Fig.9) coupled to the first housing (meter collar, #900, Fig.9), the second housing including at least one printed circuit board (PCB) (#604, PCB, Fig.8 and Paragraph 0023) communicatively coupled to the power module (receiving power#512, #514, Fig.5 and Paragraphs 0022 and 0025) and an antenna (wireless communication, Paragraph 0023).
             Khalid et al (US 2021/0227396) teaches of a housing (#513, Figures 5 – 6 and 8A) including: a first antenna (antenna array, #521, Fig.5) communicatively coupled to the power module (#525, Fig.5 and power supply, Fig.8A), the first antenna oriented in a first direction (first antenna oriented in a first direction, Figures 7 and 8A); a second antenna (antenna array, #521, Fig.5) communicatively coupled to the power module (#525, Fig.5 and power supply, Fig.8A), second first antenna oriented in a second direction that is different than the first direction (second antenna oriented in a second direction that is different from the first direction, Figures 7 and 8A).

             Re claim 16, the prior art of record, specifically Barnett, JR teaches of an apparatus comprising: a first housing (#105, meter collar, Fig.1) configured to couple to an electric meter at a premises (#110, Fig.1), the first housing including: one or more first computing components, and a first connector (connector, Paragraph 0029). 
            Knauer teaches of a second housing (#100, Fig.1 and Fig.8) coupled to a first housing (#900, Fig.1), the second housing including: one or more second computing components (#604, PCB, Fig.8), a second connector engaged (#406 – #410, Fig.8 and Abstract) with the first housing (Abstract), wherein an engagement between the first housing and the second housing communicatively couples the one or more first computing components (power module on meter collar, power received by #508, #506, Fig.5) and the one or more second computing components (#604, PCB, Fig.8); and a cover disposed over the one or more second computing components (#606, Fig.6).

           However, regarding claim 1, none of the cited prior art alone or in combination provides the motivation to teach: “a top portion coupled to the body, the top portion including: a base; a second connector configured to engage the first connector; one or more printed circuit boards (PCBs) communicatively coupled to the power module; a first antenna communicatively coupled to the power module, the first antenna being oriented upward in a first direction relative to the base; a second antenna communicatively coupled to the power module, the second antenna being oriented upward in a second direction relative to the base; a third antenna communicatively coupled to the power module, the third antenna being oriented upward in a third direction relative to the base.”

           Regarding claim 9, none of the cited prior art alone or in combination provides the motivation to teach: “An electronic device comprising: a first housing configured to couple to an electric meter at a premises, the first housing including a power module; and a second housing coupled to the first housing, the second housing including: a frame having a first surface and a second surface; a first antenna communicatively coupled to the power module, the first antenna coupled to the first surface of the frame and oriented in a first direction; a second antenna communicatively coupled to the power module, the second antenna coupled to the second surface of the frame and oriented in a second direction that is different than the first direction; at least one printed circuit board (PCB) communicatively coupled to the power module, the first antenna, and the second antenna; a modem module communicatively coupled to the power module, the first antenna, the second antenna, and the at least one PCB; and an interface communicatively coupled to the power module, the first antenna, the second antenna, the at least one PCB, and the modem module”.

           Regarding claim 16, none of the cited prior art alone or in combination provides the motivation to teach: “An apparatus comprising: a first housing configured to couple to an electric meter at a premises, the first housing including: one or more first computing components, and a first connector; and a second housing including: a base having a top surface and a bottom surface coupled to the first housing, one or more second computing components that comprise at least a first antenna and a second antenna, at least one of the first antenna or the second antenna being oriented at an acute angle relative to the top surface of the base, a second connector engaged with the first connector, wherein an engagement between the first connector and the second connector communicatively couples the one or more first computing components and the one or more second computing components and a cover coupled to the base and disposed over the one or more second computing components, the cover having a front that is disposed at an acute angle relative to the top surface of the base.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633